Title: To Thomas Jefferson from John Clark, Jr., 25 January 1808
From: Clark, John, Jr.
To: Jefferson, Thomas


                  
                     Dr Sir, 
                     Lynchburg 25th January 1808
                  
                  As I see you are About To Retire To Mounticella or Poplar Forrest, If there Is An Appointment that, your Best Friend Can Fill or atend To, that Will Not Wound your feelings To Interest your self To Give Or Have Given By the Congress of the States of America, your Self & the Government, Will not Be DisHonored In Given If A Bilitie are not, Wanting I Remain As Industris as Hear to Fore you are well Acquainted, with me private & publik Charactor, I am Forty Ears Old Very Strong & Active Firmly as Have Allways Bin, American Charactor Republican, Not an Atheist,—I Was Very Much Intersted In Righting the Last To you Have not Sleped Since Well, Excuse me Sir Being thus free, My God Savs you &c &c
                  
                  
                  
                     Jno Clark Jnr. &c
                     
                        
                     
                  
                  
                     
                     NB I Do not No Nor do I At present Believe I Shall Ever Wish To be In the Congress of the Eunited States as one of Her Law Makers or Reprosentitives I Am As you no me to be, We Have Heard A great deal Since Old Times of the Virgin Mary & Her Son Jesus Christ I  thought Had since the Virgin & Her Son. I dont no Have Had [Some] Find Children, & Survants they are all Gone Out of the Way God Bless A Gentleman that Has Lived & Died Before I was Born. Excuse me In Beging the Complements of My Self From you To your Daugther & Children Mrs Randolph, As A Lady Have Recd More Tokens 
                         of Honour than for me To No—
                     Righty Sir &c &c—Marshall &c &c
                  
                  
                     Jno Clark Jr 
                     
                     
                        
                     
                  
               